Citation Nr: 1039396	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  94-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression secondary to the Veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to July 1986.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO).  
During the pendency of this appeal, the Veteran moved to Florida, 
and the St. Petersburg RO has assumed jurisdiction over this 
claim.

This case has previously been before the Board on two occasions.  
In November 2003, the Board remanded the Veteran's claim in order 
that he may be provided notice in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  This case returned to the 
Board in January 2006.  The Board again remanded the claim in an 
effort to obtain both service personnel records and service 
treatment records.  

The Board shall not determine whether the development ordered has 
been completed, as for reasons explained below, the Board 
determines that the Veteran's claim warrants service connection.  
Accordingly, any failure to follow or substantially comply with 
the Board's previous orders would represent harmless error and 
present no prejudice to the Veteran.  


FINDING OF FACT

The Veteran currently suffers from depressive disorder that is 
secondary to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for depressive disorder have 
been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Further, pursuant to VA law, service connection may be granted 
for a disability shown to be secondary to an already service-
connected disorder.  See 38 C.F.R. § 3.310 (providing that "a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected").  

Here, it is clear that the Veteran currently suffers from 
depressive disorder.  The Veteran underwent a VA mental disorders 
examination in January 2006.  After reviewing the Veteran's 
claims file and performing a mental status examination, the 
examiner diagnosed the Veteran as suffering from depressive 
disorder, not otherwise specified.  Other private records and 
records of the Veteran's VA treatment reflect a similar 
diagnosis.

Whether there is evidence of an in-service incurrence or 
occurrence of the Veteran's current depressive disorder was the 
focus of the Board's previous remand, and it is a question that 
largely remains unresolved.  As there is evidence that the 
Veteran's psychiatric disorder is secondary to his service-
connected disabilities, however, the Board need not answer this 
question.

The Veteran is currently service connected for a number of 
disabilities, including: lumbar paravertebral fibromyositis, 
discogenic disease (back disability); degenerative joint disease 
of the hands; arterial hypertension; gastroesophageal reflux 
disease (as secondary to the Veteran's back disability); and 
tinea versicolor.  

The Veteran has long contended that his current depressive 
disorder is secondary to his service-connected disabilities, most 
notably his back disability.  In a March 2007 letter, a VA 
physician stated that he had treated the Veteran for his 
psychiatric conditions in the past, beginning in November 1986.  
This physician went on to indicate that he treated the Veteran 
intermittently after this initial visit.  In his letter, this 
physician stated that in his initial visit, it was determined 
that the Veteran's various physical conditions (including his 
back pain) contributed to his psychiatric conditions.  
Accordingly, this physician concluded that the Veteran's 
depressive disorder was secondary to the Veteran's now service-
connected physical disabilities, including his back disability 
and degenerative joint disease of the hands.  

The VA physician's opinion satisfies the requirements of 
38 C.F.R. § 3.310, as there is now medical evidence that the 
Veteran's current depressive disorder is proximately due to or 
the result of the Veteran's service-connected conditions.  While 
two other VA examiners came to a different conclusion, the Board 
finds that the evidence is at least in equipoise as to whether 
the Veteran's depressive disorder is secondary to his service-
connected disabilities.  Accordingly, the Board shall resolve 
reasonable doubt in favor of the Veteran and determine that the 
criteria for service connection for depressive disorder have been 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is taking an action favorable to the Veteran, there 
can be no possibility of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  An extended discussion of the duties to notify 
and assist is thus unnecessary.  


ORDER

Service connection for depressive disorder is granted. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


